     1:20-cv-01630-BHH-SVH      Date Filed 08/21/20   Entry Number 27   Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Craig E. Ellerbe, Jr.,                 )     C/A No.: 1:20-1630-BHH-SVH
                                           )
                       Plaintiff,          )
                                           )
          vs.                              )
                                           )
    Lieutenant Larry Cook,                 )
    Corrections Officer Raycharm J.        )
    Burkett, Corrections Officer           )                 ORDER
    Thomas M. Pattman, Corrections         )
    Officer Micquel X. Cleveland,          )
    Corrections Officer James E.           )
    Henderson, II, Corrections Officer     )
    Martin A. Delk, and Warden             )
    Michael Stephan, each in their         )
    individual and official capacities,    )
                                           )
                       Defendants.         )
                                           )

         Craig E. Ellerbe, Jr. (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983 and South Carolina

law, alleging violations of his rights while an inmate at the Broad River

Correctional Institution of the South Carolina Department of Corrections

(“SCDC”) against above-named defendants (“Defendants”).

         This matter comes before the court on Plaintiff’s motion to amend his

complaint. [ECF No. 21]. 1 Plaintiff’s motion having been fully briefed [ECF

Nos. 23, 25], it is ripe for disposition. Pursuant to the provisions of 28 U.S.C.

1 As discussed more below, also before the court are Plaintiff’s motions to be
transferred and for discovery. [ECF Nos. 24, 26].
  1:20-cv-01630-BHH-SVH     Date Filed 08/21/20   Entry Number 27   Page 2 of 6




§ 636(b)(1)(B), and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), this case has been

assigned to the undersigned for all pretrial proceedings.

      Fed. R. Civ. P. 15(a)(2) allows a party to amend a pleading with leave of

court and further states “[t]he court should freely give leave when justice so

requires.” “A motion to amend should be denied only when the amendment

would be prejudicial to the opposing party, there has been bad faith on the

part of the moving party, or the amendment would be futile.” HCMF Corp. v.

Allen, 238 F.3d 273, 276 (4th Cir. 2001) (citations and emphasis omitted).

      Defendants note Plaintiff’s proposed amended complaint “is essentially

the same as Plaintiff’s original Complaint, aside from formatting changes and

additional details added to his factual allegations,” but that the proposed

amended complaint also seeks to add SCDC as a defendant. [ECF No. 23 at

1–2 (citing ECF No. 21-1)]. Defendants argue that because SCDC is entitled

to Eleventh Amendment immunity from suit in federal court, Plaintiff’s

motion to amend should be denied as futile. Id.

      The Eleventh Amendment prohibits federal courts from entertaining an

action against a state. See, e.g., Alabama v. Pugh, 438 U.S. 781, 782 (1978)

(per curiam) (citations omitted); Hans v. Louisiana, 134 U.S. 1, 10–11 (1890).

Further, Eleventh Amendment immunity “extends to arm[s] of the State,

including state agencies and state officers acting in their official capacity,”

Cromer v. Brown, 88 F.3d 1315, 1332 (4th Cir. 1996) (citations omitted),

                                       2
  1:20-cv-01630-BHH-SVH      Date Filed 08/21/20   Entry Number 27   Page 3 of 6




because “a suit against a state official in his or her official capacity is not a

suit against the official but rather is a suit against the official’s office . . .

[and] is no different from a suit against the State itself,” Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 71 (1989) (citations omitted). “As a state agency,

SCDC is an arm of the State of South Carolina.” Abebe v. S.C. Dep’t of Corr.,

C/A No. 0:09-3111-MBS-PJ, 2010 WL 2991595, at *2 (D.S.C. July 2, 2010),

adopted in part, C/A No. 0:09-3111-MBS, 2010 WL 3258595 (D.S.C. Aug. 16,

2010). “As such, the Eleventh Amendment protects SCDC from suit whether

money damages or injunctive relief is sought.” Id. (citing Alabama, 438 U.S.

at 782); see also Simpson v. S.C. Dep’t of Corr., C/A No. 2:19-2245-RMG-

MGB, 2020 WL 1822176, at *3 (D.S.C. Jan. 16, 2020), report and

recommendation adopted, C/A No. 2:19-2245-RMG, 2020 WL 582321 (D.S.C.

Feb. 6, 2020) (“In other words, as a state agency, SCDC retains its immunity

under the Eleventh Amendment, regardless of the type of relief sought.”).

      Plaintiff does not appear to dispute that SCDC is immune from suit in

federal court for claims brought pursuant to 42 U.S.C. § 1983, but instead

argues that SCDC is liable for the acts of its employees under the South

Carolina Tort Claims Act (“SCTCA”). [See ECF No. 25 at 1].

      However, as provided by the SCTCA, “[n]othing in this chapter is

construed as a waiver of the state’s or political subdivision’s immunity from

suit in federal court under the Eleventh Amendment to the Constitution of

                                        3
  1:20-cv-01630-BHH-SVH     Date Filed 08/21/20   Entry Number 27   Page 4 of 6




the United States nor as consent to be sued in any state court beyond the

boundaries of the State of South Carolina.” See S.C. Code Ann. § 15-78-20(e);

see also Stewart v. Beaufort County, 481 F. Supp. 2d 483, 493 (D.S.C. 2007);

Pringle v. SC Ret. Sys., C/A No. 2:06-3294-PMD, 2007 WL 295626, at *5

(D.S.C. Jan. 29, 2007). Here, because the circuit courts of South Carolina

have exclusive jurisdiction over state-law claims against governmental

entities pursuant to the SCTCA, see S.C. Code Ann. § 15-78-100(b), and

because Plaintiff has brought suit in federal court, SCDC retains its

immunity under the Eleventh Amendment for claims brought pursuant to the

SCTCA. See, e.g, Lyles v. Sterling, C/A No. 9:17-149-CMC, 2018 WL 1737091,

at *4 (D.S.C. Apr. 11, 2018), aff’d, 735 F. App’x 97 (4th Cir. 2018) (“Because

Eleventh Amendment immunity has not been abrogated in this federal court,

Plaintiff must sue the SCDOC [for violations of the SCTCA] in state court.”).

      Accordingly, to the extent Plaintiff seeks to amend his complaint to add

SCDC as a defendant, such amendment would be futile, and his motion is

denied in this respect. To the extent Plaintiff seeks to amend his complaint

otherwise, his motion is granted.

      Additionally, Plaintiff has filed a motion to be transferred to another

facility. Plaintiff argues the officers where he is currently incarcerated, Perry

Correctional Institution, have sexually assaulted him and are actively

preventing his access to the courts by not providing him access to the law

                                       4
  1:20-cv-01630-BHH-SVH     Date Filed 08/21/20   Entry Number 27   Page 5 of 6




library, lawbooks, or supplies and by going “through my legal work without

me there and just tak[ing] what they want.” [ECF No. 24]. Defendants did

not respond to Plaintiff’s motion.

      “Only in extreme situations . . . would a federal court have the

authority to order a State to transfer a prisoner . . . .” Moore v. Tillman, C/A

No. 3:07-3209-RBH, 2008 WL 4442593, at *9 (D.S.C. Sept. 25, 2008), aff’d,

329 F. App’x 460 (4th Cir. 2009) (collecting cases). Although Plaintiff has

alleged an extreme situation, his allegations are wholly unrelated to the

allegations that form the basis of his instant suit and concern a separate

facility. Plaintiff has failed to submit any evidence in support of his

allegations, has not sworn as to the veracity of his allegations under penalty

of perjury, nor has indicated he properly brought this claim to the attention

of the institution in which he resides, stating only, without elaboration, that

the “wardens here don’t care” and “have been informed of these issues.” [ECF

No. 24]. Without more, the court is unable to grant Plaintiff’s motion to

transfer.

      Next, Plaintiff filed a motion for discovery. [ECF No. 26]. However,

Plaintiff fails to indicate he served this discovery on defense counsel as

required under Fed. R. Civ. P. 33 and 34 and has instead submitted the

discovery requests to the court. Additionally, the deadline for discovery

expired during the pendency of Plaintiff’s motion. Therefore, the court

                                       5
  1:20-cv-01630-BHH-SVH     Date Filed 08/21/20   Entry Number 27   Page 6 of 6




provides Plaintiff with an additional 60 days from the date of this order to

complete discovery to the extent he still seeks to serve on defense counsel the

discovery he submitted to the court.

      In sum, the undersigned denies Plaintiff’s motion to amend to the

extent he seeks to name SCDC as a defendant in this action, but otherwise

grants Plaintiff’s motion. [ECF No. 21]. The Clerk is directed to separately

docket the amended complaint. [See ECF No. 21-1]. Additionally, the

undersigned denies Plaintiff’s motions to be transferred and for discovery.

[ECF Nos. 24, 26]. To the extent Plaintiff seeks to serve on defense counsel

the discovery requests he submitted to the court, discovery is to be completed

no later than October 20, 2020. Any discovery requests must be served at

least 30 days before the deadline.

      IT IS SO ORDERED.



August 21, 2020                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       6
